DETAILED ACTION
	This action is responsive to 06/01/2021.
	Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US Patent 9,336,709), hereinafter LIN.
Regarding claim 1, Lin discloses a display apparatus (display 14-see figs. 1-2) comprising: a substrate (display 14 includes a substrate (see [col. 3, ll. 31-36]), e.g., substrate 82-see fig. 7) comprising a first area (i.e., area corresponding to location of gate driver circuitry 18 and display pixels 22-1) and a second area surrounded by i.e., display pixels 22-2 may lie in the center of the display (see fig. 5 and [col. 5, ll. 30-33]), the area occupied by pixels 22-2 is herein equated to the claimed second area); a first gate driving circuit unit and a second gate driving circuit unit arranged adjacent to and spaced apart from each other in the first area (see, for example, fig. 4 with description in [col. 5, ll. 10-40], wherein each gate driver circuitry 18 may include a chain of shift register circuits 42 (herein equated to claimed gate driving circuit unit) disposed adjacent to each other); a (1-1)st pixel circuit unit arranged between the first gate driving circuit unit and the second gate driving circuit unit; and a (1-1)st display element arranged in the first area and electrically connected to the (1-1)st pixel circuit unit (see, for example, figs. 5-7, which illustrate pixel circuits PC are coupled to display pixels 22-1 using some of the conductive paths 54 and 56. Other display pixel structures such as the anodes of display pixels 22-1 may fully or partly overlap the gate driver circuitry 18 (see figs. 5-7 with description in [col. 5, ll. 33-40]).
Regarding claim 2, Lin discloses wherein the (1-1)st display element at least partially overlaps the first gate driving circuit unit in a plan view (display pixels 22-1 may fully or partly overlap gate driver 18-see [col. 5, ll. 33-35]).  
Regarding claim 3, Lin discloses further comprising: a second pixel circuit unit arranged in the second area (i.e., display pixels 22-2-see figs. 5-7); and a second display element arranged in the second area and electrically connected to the second pixel circuit unit (as shown in, for example, fig. 6, pixel circuits PC are connected to display pixels 22-2 via conductive paths 54 and 56).  
Regarding claim 5, Lim discloses further comprising: a first gate line connected to the first gate driving circuit unit and extending in the first area; and a second gate line connected to the first gate driving circuit unit and extending in the second area (see, for example, fig. 4, which discloses gates lines G for providing scan signals to the pixels (22-1, 22-2), and for example, [col. 5, ll. 11-20], which further discloses that in displays having multiple scan lines per row of display pixels 22, there may be multiple gate lines (scan lines) G and corresponding buffers 44 at the output of each shift register circuit in each row).
Regarding claim 12, Lin discloses wherein the (1-1)st display element comprises a (1-1)st pixel electrode (anode 50 of display pixel 22-1-see fig. 7), a (1-1)st intermediate layer (emissive layer structure 62 of display pixel 22-1-see fig. 7), and an opposite electrode (cathode layer 60 of display pixel 22-1 (see fig. 7)), the display apparatus further comprises a pixel defining layer between the (1- 1)st pixel electrode and the opposite electrode (pixel definition layer (labeled 72 in fig. 7)), wherein the pixel defining layer defines a (1-1)st opening defining a (1-1)st emission area of the (1-1)st display element by exposing a portion of the (1-1)st pixel electrode (i.e., pixel definition layer 72 defines an opening for each display pixel 22-1-see fig. 7), and the first gate driving circuit unit at least partially overlaps the (1-1)st emission area in a plan view (see fig. 7, wherein display pixels 22-1 overlap gate driver circuitry 18).
Regarding claim 13, Lin discloses further comprising a (1-2)nd display element arranged in the first area and electrically connected to the (1-1)st pixel circuit unit, wherein the pixel defining layer further defines a (1-2)nd opening defining a (1- 2)nd emission area of the (1-2)nd display element by exposing a portion of the (1-1)st pixel see fig. 7, which illustrates two display pixels 22-1, each having an opening in the pixel definition layer 72 exposing light emission areas of each of the pixels 22-1), and the (1-2)nd emission area at least partially overlaps one of the (1-1)st pixel circuit unit or the second gate driving circuit unit in the plan view (each of the pixels 22-1 at least partially overlap the gate driver circuitry 18 as shown in fig. 7).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Kim (US Pub. 2017/0294155).
Regarding claim 6, Lin does not appear to expressly disclose further comprising a (1-2)nd display element arranged in the first area and electrically connected to the (1-1)st pixel circuit unit.
Kim is relied upon to teach further comprising a (1-2)nd display element arranged in the first area and electrically connected to the (1-1)st pixel circuit unit (see figs. 3, 4, and 10, which illustrate a single driving transistor (160, 460, or 970), each partially overlapping and driving two subpixels (e.g., transistor 160 driving SR1 and SR2 in fig. 3)).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Kim with the invention of Lin by having a single pixel circuit driving two or more pixels (or subpixels) of the same color, as taught by Kim, in order to improve a cognitive fill factor which is substantially recognized by a user and improve image quality (see [0011]).
Regarding claim 7, Lim discloses wherein the (1-1)st display element at least partially overlaps the first gate driving circuit unit in a plan view, and the (1-2)nd display element at least partially overlaps the second gate driving circuit unit in the plan view (as shown in figs. 4-5, display pixels 22-1 are arranged in a rows, each row corresponding to a gate line G associated with a shift register 42 and buffer 44 for that row, i.e., for each row, display pixels 22-1 may fully or partly overlap the corresponding shift register (see [col. 5, ll. 33-40]).
Regarding claim 8, Lim discloses wherein the (1-1)st display element at least partially overlaps the first gate driving circuit unit in a plan view (see figs. 5-7 and [col. 5, ll. 33-40]).
Lim does not appear to expressly disclose and the (1-2)nd display element at least partially overlaps the (1-1)st pixel circuit unit in the plan view.
Kim is further relied upon to teach and the (1-2)nd display element at least partially overlaps the (1-1)st pixel circuit unit in the plan view (see, for example, fig. 10 with description in [0141]-[0143], wherein a driving transistor 970 (herein pixel circuit) at least partially overlaps and drives two blue subpixels (SB1 and SB2)).  
Regarding claim 9, Kim is further relied upon to teach wherein the (1-1)st display element and the (1-2)nd display element each emit light in the same wavelength band (see fig. 6 with description in [0141]-[0143], wherein the driving transistor drives two blue subpixels, i.e., subpixels of the same wavelength).  
Regarding claim 10, Lim discloses further comprising: a (1-2)nd pixel circuit unit arranged between the (1-1)st pixel circuit unit and the second gate driving circuit unit (see fig. 7); wherein the (1-1)st display element at least partially overlaps the first gate driving circuit unit in a plan view (see fig. 7, wherein each display pixel 22-1 overlaps the gate driver circuitry 18).
Lim does not appear to expressly disclose and a (1-3)rd display element electrically connected to the (1-2)nd pixel circuit unit, and the (1-3)rd display element at least partially overlaps the second gate driving circuit unit in the plan view.
However, Kim, in for example, figs. 3, 4, and 10 illustrate a single driving transistor (160, 460, or 970), each partially overlapping, and driving two subpixels (SR1 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Kim with the invention of Lin by driving a plurality of pixels or subpixels of the same color using a single pixel circuit, as taught by Kim, which simply amounts to combining prior art elements according to known methods to yield predictable results.
Regarding claim 11, Lin discloses further comprising a voltage line arranged between the (1-1)st pixel circuit unit and the (1-2)nd pixel circuit unit, wherein the voltage line is connected to each of the (1-1)st pixel circuit unit and the (1-2)nd pixel circuit unit (see fig. 3-positive power supply voltage ELVDD supplied to each pixel).
Claims 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin.
Regarding claim 14, Lin discloses further comprising: a second pixel circuit unit arranged on the substrate to correspond to the second area (each pixel 22-2 has a corresponding pixel circuit PC-see figs. 5-7); and a second display element electrically connected to the second pixel circuit unit (display pixel 22-2 (see figs. 5-7)), wherein the second display element comprises a second pixel electrode (anode 50 of display pixel 22-2 (see fig. 7)), a second intermediate layer (emissive layer structure 62 of display pixel 22-2 (see fig. 7)), and the opposite electrode in the second area (shared cathode 60-see fig. 7), wherein the pixel defining layer further defines a second opening defining a second emission area of the second display element by exposing a portion of the second pixel electrode (see fig. 7).
Lin does not appear to expressly disclose and a size of the (1-1)st opening is less than a size of the second opening.
However, designing the display such that an opening for the second display pixel is larger than that of the first display pixel would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention as choosing from a finite number of identified, predictable solutions (i.e., openings of the same size, or openings with different sizes), with a reasonable expectation of success.
Regarding claim 15, Lin discloses a display apparatus (display 14-see figs. 1-2) comprising: a substrate (display 14 includes a substrate (see [col. 3, ll. 31-36]), e.g., substrate 82-see fig. 7) comprising a first area (i.e., area corresponding to location of gate driver circuitry 18 and display pixels 22-1) and a second area surrounded by the first area (i.e., display pixels 22-2 may lie in the center of the display (see fig. 5 and [col. 5, ll. 30-33]), the area occupied by pixels 22-2 is herein equated to the claimed second area); a first gate driving circuit unit arranged in the first area (see figs. 4-7 driver circuitry 18, which main include a chain of shift register circuits 42 (herein gate driving circuit unit)); a (1-1)st pixel circuit unit arranged in the first area (i.e., each first display pixel 22-1 is connected to a pixel circuit PC via conductive paths 54 and 56); and a (1-1)st display element arranged in the first area and electrically connected to the (1-1)st pixel circuit unit (i.e., display pixels 22-1, disposed to fully or partially overlap the gate driver circuitry-see figs. 5-7 and [col. 5, ll. 33-40]).  
Lin does not appear to expressly disclose that the (1-1)st pixel circuit unit closer to an outside of the substrate than the first gate driving circuit unit in a second direction.
st pixel circuit unit proximate to each gate driving circuit unit would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention given that there are only a finite number of identified, predictable solutions for disposing the (1-1)st pixel circuit unit proximate to a gate driving circuit unit with a reasonable expectation of success, in order to achieve the ultimate result of providing improved electronic device displays with minimized border regions.
Regarding claim 16, Lin discloses wherein the (1-1)st display element at least partially overlaps the first gate driving circuit unit in a plan view (display pixels 22-1 may fully or partly overlap gate driver 18-see [col. 5, ll. 33-35]).
Regarding claim 17, Lin discloses further comprising: a second gate driving circuit unit arranged in the first area; a (1-2)nd pixel circuit unit arranged in the first area and closer to the second area than the second gate driving circuit unit; and a (1-2)nd display element arranged in the first area and electrically connected to the (1-2)nd pixel circuit unit (see, for example, figs. 5-7, which illustrates a plurality of display pixels 22-1 that fully or partially overlap the gate driver circuitry 18 (having a plurality of shift register units 42 (herein equated to claimed gate driving circuit unit), and as shown in figs. 6-7, the display pixels 22-1 are closer to the display pixels 22-2 than the gate driver circuitry).
Regarding claim 18, Lin discloses wherein the (1-1)st display element at least partially overlaps the first gate driving circuit unit in a plan view, and the (1-2)nd display element at least partially overlaps the second gate driving circuit unit in the plan view (as shown in figs. 4-5, display pixels 22-1 are arranged in a rows, each row corresponding to a gate line G associated with a shift register 42 and buffer 44 for that row, i.e., for each row, display pixels 22-1 may fully or partly overlap the corresponding shift register (see [col. 5, ll. 33-40]).  
Regarding claim 19, Lin discloses further comprising: a first gate line connected to the first gate driving circuit unit and extended toward the outside of the substrate in the second direction; and a second gate line connected to the first gate driving circuit unit and extended toward the second area in the second direction (see, for example, fig. 4, which discloses gates lines G for providing scan signals to the pixels (22-1, 22-2), and for example, [col. 5, ll. 11-20], which further discloses that in displays having multiple scan lines per row of display pixels 22, there may be multiple gate lines (scan lines) G and corresponding buffers 44 at the output of each shift register circuit in each row).
Allowable Subject Matter
Claims 4 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the references of record teaches or suggests the limitation “further comprising a data line arranged on the substrate and extending in a first direction, wherein a sum of a length of the first gate driving circuit unit in the first direction and a length of the (1-1)st pixel circuit unit in the first direction is less than or equal to a length of the second pixel circuit unit in the first direction”, as recited in claim 4. A similar limitation is also recited in claim 20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yang et al. (US Pub. 2017/0154943)-teaches at least one light emitting unit 140 located on at least one GOA circuit unit 1211 of a scanning driving circuit 120, an orthographic projection on a base substrate 101 of the at least one GOA circuit unit 1211 and the light emitting unit 140 have an overlapping portion.
Tamaki et al. (US Patent 10,845,629)-teaches expanding a display area DA by having pixel electrodes PE1 overlapping peripheral circuits Cr1.
Suh (US 2011/0248968)-teaches a flat panel display having display pixels overlapping a built-in circuit unit (e.g., 210) in which scan driver and/or emission control driver may be formed)-see fig. 4 and [0064].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627